DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2020 has been entered.
 
Status of the Claims
Claims 1-34 are cancelled.
Claims 35-44 are pending and examined herein.
Claim 35 is objected.
Claims 35-44 are rejected.

Response to Arguments
Applicant's response, filed 17 August 2020, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The transdermal delivery device comprising a database, a processor, an electromagnetic field generating element, and an output device that electromagnetically delivers an active agent as recited in claim 35 must be shown or the feature(s) canceled from the claim(s). Figure 1 is described in the Specification as a computing system capable of operating a device (see paragraph 13) which comprises a database (116), a processor (102) and one or more transdermal delivery devices (110b). See paragraphs 17-23. However, none of the drawings show the components of the transdermal delivery device as recited in claim 35. The drawings do not include a schematic or block diagram of the components of the claimed transdermal delivery device. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
	In this office action all reference to the Specification refer to the originally filed Specification.
The Specification at paragraph 13 describes the following:
“Figure 1 is an example computing system which is capable of operating a
device, system, method and/or computer program in accordance with an embodiment of the present invention;”. The Applicant is asked to clarify what a system “capable of operating a device, system, method and/or computer program” is and what aspects of Figure 1 show this capability. Further, the semicolon (;) after “invention” should be replaced with a period (.).
The Specification at paragraph 13 describes the following:
	“Figures 2 to 6 are screenshots of a software program in accordance with an
embodiment of the present invention; and”. Figures 2-6 do not show screenshots of a computer program. These figures show the front part of a smartphone and other elements. Further, the semicolon  and the “and” should be replaced with a period.
At paragraph 18 the term “an input/output devices” is grammatically incorrect and should be replaced with “[[an]] input/output devices” or with “an input/output device[[s]]”.
At paragraph 22  the term “transdermal computing device” should be replaced with “transdermal delivery device”.
	At paragraph 36,  the term “temperate” should be replaced with “temperature”.
Paragraph 38 recites the following: “In such a case, the mnemonic may be optimized to program the transdermal delivery device with a mnemonic of [(2-12-75)255], [(2-18-100)100] which changes the lipophilicity of the mnemonic...”. The “mnemonic” is disclosed as a sequence of letters, each associated with a number. A “mnemonic” does to possess physical properties that can be changed such as lipophilicity. The Applicant is asked to clarify this issue.
The use of the term “Bluetooth”, in paragraph 63 and 75, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 35 is objected to because of the following informalities:  
In claim 35 lines 17-18 the recitation of “for generating and electromagnetic field to said dermal or mucosal surface of the user” is grammatically incorrect and  should be replaced with through, on or onto said dermal or mucosal surface of the user.
In claim 35 line 40 and line 47 a comma (,) should be inserted between “off for” and “wherein” and between “on for” and wherein respectively.
In claim 35 line 45 a comma (,) should be inserted between “and” and “C1” to read “sum of A and B, and C is always greater...”.  Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 38 be found allowable, claim 41 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 38 and 41 recite identical limitations.

Claim Interpretation
The following recitations in the claims are not considered as limiting the scope of the claimed device for the reasons stated below. These recitations include:
In claim 35 lines 9-15  the recitation of “a processor programmed to receive at least one variable parameter from a user, said variable parameter comprising at least one user-specific personal or environmental information, relate said variable parameter to at least one control instruction, and utilize said at least one control instruction for electromagnetically delivering said active agent to said user transdermally  by processing the at least one variable parameter, said control instruction allowing for variable permeability of said active agent” is interpreted as requiring any processor bearing instructions or a program or, having been programmed with instructions, wherein said instructions or program are intended for receiving a variable parameter from a user, relate said parameter to a control instruction and utilize the control instruction for electromagnetically delivering an active agent. The claim does not require that the processor be configured to perform said functions.
In claim 35 lines 16-18, the recitation “an electromagnetic field generating element using said at least one control instruction for generating an electromagnetic field”  is interpreted as requiring that the electromagnetic field generating element be capable of using a control instruction for the intended purpose of generating an electromagnetic field and therefore is interpreted as a computer-implemented capable of using an instruction to generate an electromagnetic field is not considered as limited to a specific structure and, any combination of hardware and software that can inherently perform the recited function is considered as meeting the claimed limitation. See MPEP 2114(IV), specifically Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and stack-based instructions. Appellant alleged infringement of the claims based on claim construction requiring only hardware capable of performing the claimed functionalities. Contrasted with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.").
“.....for generating an electromagnetic field” in claim 35 lines 17-18. This recitation is directed to intended use of the control instruction used by the processor.
“.....thereby varying the permeability of said active agent across said dermal or mucosal surface” in claim 35 lines 18-19. This recitation is directed to an intended outcome of the generating an electromagnetic field on the dermal or mucosal surface of the user.
“.....said profile accounting for user-specific personal or environmental information and the active agent product” in claim 35 lines 19-21. This recitation is merely informative and provides a description of what a profile gives an explanation for (accounts for).
In claim 35 lines 16-18, the recitation “an output device that electromagnetically delivers said active agent according to said generated electromagnetic field”  is interpreted as requiring that the output device be capable of delivering an active agent. The output device capable of delivering an active 
“.....for modifying said generated electromagnetic field” in claim 35 lines 25-26. This recitation is directed to an intended use of the configuration of the processor. the processor is not recited as configured to modify the electromagnetic field.
“.....for delivery of said active agent via electromagnetophoresis”  in claim 35 lines 26-27. This recitation is directed to and intended outcome of the generated electromagnetic field.

Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A. Claims 35-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an electromagnetic field defined by a “mnemonic” profile applicable for a person of Chinese ancestry and 25 years of age (see Specification at paragraphs 38 and 56), for an older person of Caucasian ancestry living in a hot and dry climate (see Specification at paragraph 39), for an older person of Caucasian ancestry with physical skin characteristics living in a hot and dry climate (see Specification at paragraph 40) and for a standard delivery profile for the delivery of a retinoid based formulation (see paragraph 55) does not reasonably provide enablement for electromagnetic fields defined by “mnemonic” profiles of  [(A-B-C-D)E], [(A1-B1-C1-D1)E1] wherein the value of at least one of A, B, C, D, E, A1, B1, C1, D1, and E1, is selected based on environmental conditions.  The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
	Claim 35 is directed to a transdermal delivery device comprising a processor, an electromagnetic field generating element that generates an electromagnetic field and, an output device that delivers an active agent according to the electromagnetic field. The claim recites that the processor is further configured for modifying the generated electromagnetic field for delivery of said active agent  via electromagnetophoresis based on said personal or environmental information, that the electromagnetic field delivered is defined by the profile of [(A-B-C-D)E], [(A1-B1-C1-D1)E1]  and that the value of at least one of A, B, C, D, E, A1, B1, C1, D1, and E1, is selected based on environmental conditions. The claim also recites that each of A and A1 is a number between 0.1 and 10, each of C and C1 is a number between 1 and 255; each of D and D1 is a number between 0 and 255 and E defines the number of times a field of executed. The claim further recites that the value of at least one of A, B, C, D, E, A1, B1, C1, D1, and E1, is selected based on environmental conditions.
	As such the Specification must describe how to select the values of each of A, B, C, D, E, A1, B1, C1, D1, and E1  based on environmental conditions to define a “mnemonic” profile to generate/deliver an electromagnetic field and how to program the processor to modify said electromagnetic field based on personal or environmental information.
In determining whether the full scope of a claim limitation is enabled, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).

With regard to (1) and (2) the claims are drawn to a transdermal delivery device comprising a processor, wherein the processor is configured to modify an electromagnetic field based on personal or environmental information, wherein the electromagnetic field is defined by the “mnemonic” profile of [(A-B-C-D)E], [(A1-B1-C1-D1)E1], wherein the value of at least one of A, B, C, D, E, A1, B1, C1, D1, and E1, is selected based on environmental conditions and wherein A and A1 is a number between 0.1 and 10, each of C and C1 is a number between 1 and 255; each of D and D1 is a number between 0 and 255 and E defines the number of times a field of executed. 
Thus, the written description must enable one of ordinary skill in the art as to how to select the values of each of A, A1, B, B1, C, C1, D, D1, E and E1 within the claimed range of values, based on environmental conditions and how to program the processor to modify an electromagnetic field based on personal or environmental information.
With regard to (3), (4) and (5) the art in the field of transdermal delivery of therapeutic agents  based on pulsed electric fields provides guidance how to define and optimize the shape of the applied electric field pulses and, on the acceptable ranges of pulse amplitude, duration and frequency of said pulses based on the type of molecule to be delivered through the skin and based on the skin type. See US 6,714,816 to Heller, in particular figures 3 and 11 and, Prausnitz, M., Mitragotri, S. & Langer, R. Current status and future potential of transdermal drug delivery. Nat Rev Drug Discov 3, 115–124 (2004) and the references cited therein. As such, a person of ordinary skill in the art would be capable of how to select the values of A, A1, B, B1, C, C1, E, E1 an electromagnetic field defined by [(A-B-C-D)E], [(A1-B1-C1-D1)E1] based on environmental conditions and how to program a processor to modify the attributes of an electric field based on personal and environmental information as required in claim 35. 
With regard to (6) and (7)  the Specification does not provide any guidance for the criteria to select a value for each of A, A1, B, B1, C, C1, E, E1, within the claimed ranges, based on environmental conditions. The Specification does not describe an algorithm executable by the processor to modify the electromagnetic field based on persona or environmental information. The Specification at paragraphs 53-57 describes the use of an algorithm to calculate a most “desirable” mnemonic profile. However, the Specification does not describe this algorithm. The Specification only provides “examples” of the values of A, A1, B, B1, C, C1, E and E1 for a standard delivery profile and what the profiles may be for a person of Chinese Ancestry or Caucasia ancestry and living in a hot and humid environment or, in a hot and dry environment. See paragraphs 38, 39 and 53. Further, all the exemplary profiles define only four values. There is no guidance in the Specification of how to select the fifth value as required in the claimed “mnemonic” profile or, for the criteria for omitting at least one of the values. While the Specification describes that a suitable “mnemonic” may be determined using a “look up” table which maps a user's selection to relevant values for A, B, C, D, E, A 1, B1, C1, D1 and E1 , this table is not disclosed. The skilled artisan would not be enabled to select the values required in for the electric field profile because there is no description on how to select said values based on environmental information, an algorithm for said purpose is not disclosed and the required “look up” table to map a selection to relevant values for each of A, B, C, D, E, A 1, B1, C1, D1 and E1 is not disclosed.
With regard to (8) the broadest most reasonable interpretation of claim 35 is that it requires that the processor be configured to select the 10 values required to define and modify the electric field “mnemonic” profile based on personal and environmental information/conditions. The parameters affecting transdermal delivery, including skin type and environmental conditions are known in the art. See  Rastogi, V. et al; “Transdermal drug delivery system: An overview”; Asian Journal of Pharmaceutics (AJP): Free full text articles from Asian J Pharm 6.3 (2014); pp. 161-170. However, there is a significant degree of undue experimentation since a person of ordinary skill in the art would have to elucidate the algorithm and the contents of the look up table to configure the processor to select and modify the values of each of A, B, C, D, E, A 1, B1, C1, D1 and E1 based on personal and environmental conditions/information.  The only knowledge available to the skilled artisan at the time the invention was made was that environmental factors affecting transdermal delivery included sunlight, sun-induced pigmentation, cold temperature and its effect on skin and, air pollution and its effect on skin. However, there was no knowledge in the art on how to incorporate the effect of the factors by assigning a numeric value within the claimed ranges to an electric field profile.
 Based on the above, the Examiner submits that the specification does not disclose enough information to enable one of ordinary skill in the art to practice the invention. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims.
B. Claims 35-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 35 is directed to a transdermal delivery device comprising a processor, an electromagnetic field generating element that generates an electromagnetic field and, an output device that electromagnetically delivers an active agent according to a generated electromagnetic field.
There is no support in the originally filed disclosure for an output device that electromagnetically delivers an active agent according to a generated electromagnetic field. The Specification at paragraphs 7 and 18 describes “an output module arranged to provide the at least one instruction to the transdermal delivery device to effect the transdermal delivery method” and “an input/output devices such as disc drives 108”. There is no further description of any other output device comprised within the claimed transdermal delivery device, that electromagnetically delivers an active agent. The Applicant has not pointed out where the amended claim is supported , nor does there appear to be a written description for an output device that electromagnetically delivers an active agent according to a generated electromagnetic field in the application as filed.
As such, the original disclosure does not reasonably convey possession for a transdermal delivery device comprising an output device that electromagnetically delivers an active agent according to a generated electromagnetic field.
35 USC 112 First Paragraph Rejections-Response to Arguments
Applicant’s arguments filed on 17 August 2020 has been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-44 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 35 lines 1-4 (preamble) recites: “A transdermal delivery device that delivers an active agent to a user across said user's dermal or mucosal surface using an electromagnetic profile customized to the user and electromagnetophoresis...”. Electromagnetophoresis is a phenomenon where particles in an electrolyte solution migrate in the direction perpendicular to both a magnetic field and an electric current. A phenomenon induced by an electric and magnetic field cannot be “used” by a device for any purpose. Clarification is requested as to what aspect of the electromagnetophoresis phenomenon is being used by the device.
Claim 35 line 5 recites: “a database relating active agent product characteristics”. Firstly, clarification is requested as to what is the “active agent product characteristics” being “related” to. Secondly, the claim is unclear as to whether the database is actively performing a relationship of the active agent product characteristics with something else or, to whether the database relates to active agent product characteristics. Clarification is requested.
Claim 35 lines 9 and 12-14 recites: “a processor programmed to ......utilize said at least one control instruction for electromagnetically delivering said active agent to said user transdermally  by processing the at least one variable parameter..”
A processor is a digital circuit which performs operations on data. A processor, as it is known in the art, has no active elements for electromagnetically delivering an active agent transdermally. A processor may control a transdermal delivery device and may provide a specific instruction to a transdermal delivery device to perform a certain action, but a processor per se cannot 
In claim 35 line 14,  clarification is requested as to whether it is the “receive”, “relate”, “utilize” or “delivering” which is perfumed “by processing the at least one variable parameter”. 
Claim 35 lines 15-16 recites: “....said control instruction allowing for variable permeability of said active agent”. The claim is unclear as to what aspect of the permeability is being “allowed” by the control instruction and, what constitutes a “permeability” of an active agent for the following reasons. Firstly,  the broadest most reasonable interpretation of a control instruction is a command provided to a machine or device for performing a certain function. A control instruction (command) cannot “allow for variable permeability of an active agent”. Secondly, permeability, as it is known in the art, is a property of a material or membrane that causes it to allow a fluid to pass through. The Applicant has not provided any special definition to the term “active agent”. The broadest most reasonable interpretation of the term is that it comprises a chemical agent, such as a pharmaceutical composition or a drug, which are not characterized by “permeability”. The Specification refers to “dermal” permeability  and to “permeability of the dermal or mucosa surface”. See paragraphs 28 and 32. Clarification is requested.
Claim 35 lines 16-18 recites: “.....an electromagnetic field generating element using said at least one control instruction for generating an electromagnetic field to said dermal or mucosal surface of the user based on a mnemonic profile”. Firstly, there is lack of antecedent basis in the claim for “said dermal or mucosal surface of the user”. The claim does not recite a dermal or mucosal surface of the user. The claim preamble recites “to a user across said user's dermal or mucosal surface”. Clarification is requested. Secondly, the recitation of “generating an electromagnetic field to said dermal or mucosal surface”  is unclear as to whether the device is generating or delivering an electromagnetic field, or whether it first generates an electromagnetic field and then delivers it. Clarification is requested.
Claim 35 lines 18 and 31 recite an electromagnetic field defined by a “mnemonic profile” of [(A-B-C-D)E], [(A1, B1, C1, D1)E). The dictionary meaning of the term “mnemonic” (adj) is relating to, assisting, or intended to assist in memory. The recitation of an electromagnetic field defined by a profile intended to assist in memory is unclear as to what aspect of the electromagnetic field or the profile defining said field is assisting in memory. While a “mnemonic” may include a pattern of characters or sounds, a pattern is not a mnemonic. The electromagnetic field recited in claim 35 is defined by a sequence of letters (A-E) each comprising a value. This is not a mnemonic, it’s a sequence and, at the most, a pattern. The Specification does not provide any special definition to the term “mnemonic” so that said term be associated with any aspect of an electromagnetic field profile. Clarification is requested.
Claim 35 lines 18-19 recites: “.....thereby varying the permeability of said active agent across said dermal or mucosal surface”. Firstly,  there is lack of antecedent basis in the claim for “the permeability”. Claim 35 recites “variable permeability”. Secondly, as indicated above, the recitation of a variable agent having a “variable permeability” is unclear. Permeability, as it is known in the art, is a property of a material or membrane that causes it to allow a fluid to pass through. The Applicant has not provided any special definition to the term “active agent”. The broadest most reasonable interpretation of the term is that it comprises a chemical agent, such as a pharmaceutical composition or a drug, which are not characterized by “permeability”. The Specification refers to “dermal” permeability  and to “permeability of the dermal or mucosa surface”. See paragraphs 28 and 32. Clarification is requested.
Claim 35 lines 19-21 recites: “said profile accounting for user-specific personal or environmental information and the active agent product.”
Clarification is requested as to whether it is the dose, the composition, the name or, other Secondly, the dictionary meaning of the term “account for” is to give a reason or explanation for (Something). The recitation in the claim that a profile (outline or something) accounts for (gives an explanation for) an active agent product is unclear as to what aspect of said product is being “explained”.
Claim 35 lines 22-26 recites: “an output device that electromagnetically delivers said active agent according to said generated electromagnetic field; wherein said processor is further configured for modifying said generated electromagnetic field for delivery of said active agent via electromagnetophoresis ”. The recitation in claim 35 lines 17-18 of “for generating an electromagnetic field” is directed to intended use of the control instruction used by the processor. See Claim Interpretation section above. Since there is no positive active step of generating and electromagnetic field, the claim is unclear as to what is being delivered by the output device and what is being modified by the processor. Clarification is requested.
In claim 35 lines 25-26 the recitation that the processor “is further configured for....” is unclear because the processor has not been recited as being configured for at least one function. That is, there is no recitation in the claim of at least one instance of the processor being configured to perform at least one function. The claim only recites that the processors is programmed to. Clarification is requested.
Claim 35 lines 25-27 recites: “wherein said processor is further configured for modifying said generated electromagnetic field for delivery of said active agent  via electromagnetophoresis based on said personal or environmental information”.
An electromagnetic field is a field of force consisting of magnetic and electric components and, containing a definite amount of electromagnetic energy. An electromagnetic field cannot be modified by a processor because a processor does not possess the means to alter electromagnetic energy. A processor is an integrated circuit which operates based on program instructions. Clarification of what the processor is modifying is requested.
In claim 35 lines 25-27 clarification is requested as to whether it is the “modifying said generated electromagnetic field” or the “delivery of said active agent” which is “based on said personal or environmental information”.
In claim 35 line 27 there is lack of antecedent basis in the claim for “said personal or environmental information”. Claim 35 recites “user-specific personal or environmental information”. Clarification is requested.
In claim 35 lines 29-31 the recitation of “wherein the electromagnetic field delivered across the dermal or mucosal surface is defined by the mnemonic profile of...” lacks antecedent basis in the claim because the claim does not recite that an “electromagnetic field” is delivered across the dermal or mucosal surface. The claim recites the delivery of an active agent. The lack of antecedent basis renders the claim unclear as to what is being delivered across the dermal or mucosal surface. Clarification is requested.
In claim 35 lines 37-38 the recitation of “(ii) A and A1 respectively define a number of 400s time units an electromagnetic field pulse is on for, wherein each of A and A1 is a number between 0.1 and 10” as to whether A and A1 are defined in time units or whether they define a number of 400s. The recitation of “a number of 400s time units” is redundant and makes the claim unclear because s are units of time and, a number per se (400) cannot be a unit of time. Further, if A and A1 are recited as defining a number of “400” the recitation of that each of A and A1 is a number between 0.1 and 10 is unclear because 400 is not within this range. The same issues are present in elements (iii) pertaining B and B1 (see lines 39-41) and in element (v) pertaining D and D1 (see lines 46-48). Clarification is requested.
In claim 35 lines 44-45  there is lack of antecedent basis in the claims for “the sum of A and B” and for “the sum of A1 and B1”. There is no recitation in the claims that A and B and, that A1 and B1  are “summed” or added. Clarification is requested.
claim 35 lines 41, 44  and 45 is a relative term which renders the claim indefinite.  The terms " greater than B”, “greater than the sum of A and B” and “greater than the sum of A1 and B1” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification fails to provide any guidance to what a “greater than B” and “greater than a sum of A (A1) and B (B1)”constitutes nor can “greater” be ascertained from the specification, since there is no disclosure of any value or percentage or, any other metric of the term “greater”.
Claim 35 lines 49-52 recites: “(vi) E defines the number of times the first electromagnetic field envelope is executed before moving onto the second electromagnetic field envelope, while E1 defines the number of times the second electromagnetic field envelope is executed before moving onto the respective numbers between 1 and 25”. Firstly, there is lack of antecedent basis in the claim for “the first electromagnetic field envelope is executed” and for the “the second  electromagnetic field envelope is executed” as there is no recitation in the claim that an electromagnetic field envelope is executed. Secondly, clarification is requested as to whether the “moving” of the first electromagnetic field refers to said first field overlapping the second electromagnetic field or, whether the “moving” refers to a vanishing or said field or, whether there is another aspect of the field which “moves” to a second field. which. Likewise, clarification is requested as to what aspect of the second electromagnetic field moves to a number between 1 and 25. Thirdly, clarification is requites as what are 1 and 25 respective to. There is no recitation in the claim that a number range between 1 and 25 is associated with any of A, B, C, D and E.
In claim 35,  clarification is requested as to whether the “letters” of the mnemonic profile (A, B, C, D, E, A1, B1, C1, D1, and E1) that define the electromagnetic field are related to “environmental information” or to  “environmental conditions”. At lines 25-28 the claim recites that the processor modifies the electromagnetic field based on environmental information. Then, at lines 55-57 the claim conditions. Since the claim does not recite that the “environmental” conditions” are equivalent or comprise “environmental information” and the claim does not set forth distinction between these terms the claim is unclear as to what type of information “defines” the electromagnetic field and what type of information is being used to modify the electromagnetic field. Clarification is requested.
In claim 35 the recitation of a “mnemonic” profile defined using hyphens and parenthesis between the variables is unclear as to whether the elements inside the brackets are being subtracted (i.e. A minus B minus C..) times E)  as a mathematical formulation or whether they constitute single values which are not mathematically manipulated. Clarification is requested.
Claim 35 lines 54-57 recites: “.....wherein, during use, when the electromagnetic field is delivered on the dermal or mucosal surface, the value of at least one of A, B, C, D, E, A1, B1, C1, D1, and E1, is selected based on environmental conditions”.
Firstly, clarification is requested as to what element of the recited transdermal delivery device is being “used”. The recitation of “during use” without setting forth what is “being used” is unclear. Secondly, there is lack of antecedent basis in the claim for “during use, when the electromagnetic field is delivered on the dermal or mucosal surface...” as there is no recitation in the claim that the device is used and that the electromagnetic field is “delivered” in the dermal or mucosal surface. Thirdly, the claim recites that the instruction that is “used” to generate the electromagnetic field based on a mnemonic profile is derived or related to “user-specific personal or environmental information”. See lines 9-11 and 16-18. The recitation that the values of the “mnemonic” profile are selected based on environmental conditions  only is unclear was to what is the relationship between these variables and the ones used to define the profile based on “user-specific personal or environmental information” The 
For examination purposes of claim 35, prior art teaching or suggesting a transdermal delivery device comprising a database or memory, means to deliver an active agent, a processor configured to optimize the delivery of electromagnetic energy by adjusting the pulse duration, dwell time between pulses and peak power, means to generate the optimized electromagnetic field based on the optimized profile, wherein the profile is defined by at least a sequence of pulses and wherein the transdermal delivery of the active agent is made considering environmental conditions and skin properties will be considered as meeting claim 35.
In claim 42,  there is lack of antecedent basis in the claim for “the at least one instruction is provided” as there is no recitation in claim 35, from which claim 42 depends, that an instruction is provided. Claim 35 recites “at least one control instruction” (see line 11) which is the “used” the electromagnetic field generating element. See line 16.  Further, clarification is requested as to where is or, to what element of the device is the instruction “being provided”. 
For examination purposes prior art teaching or suggesting transdermal delivery devices enabled for wireless communication and configured to receive commands and transmit data will be interpreted as meeting the claimed limitation.
In claim 44  there is lack of antecedent basis in the claim for “the at least one personal characteristics of the dermal or mucosal surface” as there is no recitation in claim 35, from which claim 44 depends, for a “at least one personal characteristic a dermal or a mucosal surface ”. Claim 35 recites “user-specific personal information” and this information is not recited as related to or, associated with characteristics of dermal or mucosal surfaces. Clarification is requested.
Claims 36-41 and 43 are rejected for depending on a rejected base claim.

35 USC 112 Second Paragraph Rejections-Response to Arguments
Applicant’s arguments filed on 17 August 2020 has been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A. Claim 35, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0229295 to Marchitto in view of US 2012/0191052 to Rao (cited in teh previous office action) as evidenced by Rastogi, V. et al; “Transdermal drug delivery system: An overview”; Asian Journal of Pharmaceutics (AJP): Free full text articles from Asian J Pharm 6.3 (2014); pp. 161-170 (hereinafter Rastogi).
This is a new grounds of rejection and is based on further consideration of the claims and the claim amendments herein.
Marchitto teaches methods and devices for enhancing drug delivery or biomolecule collection through membranes by activation of the molecules through the addition of electromagnetic energy (¶ 97).
With regard to claim 35, Marchitto teaches a transdermal delivery device that delivers an active agent to a user across said user's dermal or mucosal surface using an electromagnetic profile customized to the user and electromagnetophoresis (Abstract, ¶ 66).
 said delivery device comprising: 
a database relating active agent product characteristics (¶ 81). The system includes a memory.
a processor programmed to receive at least one variable parameter from a user, said variable parameter comprising at least one user-specific personal or environmental information, relate said variable parameter to at least one control instruction, and utilize said at least one control instruction for electromagnetically delivering said active agent to said user transdermally  by processing the at least one variable parameter, said control instruction allowing for variable permeability of said active agent (¶66-69; Figure 2).
an electromagnetic field generating element using said at least one control instruction for generating an electromagnetic field to said dermal or mucosal surface of the user based on a mnemonic profile, thereby varying the permeability of said active agent across said dermal or mucosal surface, said profile accounting for user-specific personal or environmental information and the active agent product; (¶ 68, 72, 75 and 80; Figure 2). The electromagnetic energy is delivers in discrete short duration pulses (¶85). As such, the electromagnetic field is delivered according to a profile.
an output device that electromagnetically delivers said active agent according to said generated electromagnetic field (¶ 45, 68, 84-85 and Figure 2).
wherein said processor is further configured for modifying said generated electromagnetic field for delivery of said active agent  via electromagnetophoresis based on said personal or environmental information (¶ 90). The electromagnetic energy is optimized by adjusting pulse duration time between pulses, and peak-power.
wherein the electromagentic field is delivered across the dermal or mucosal membrane (¶ 83). Compounds are driven through the user’s skin.
Marchitto does not teach the  transdermal delivery of the active agent is made considering environmental conditions and skin properties.
Rao teaches systems and methods for controlled delivery of drugs. The methods for delivery include various various forms of energy with different attributes including of various frequency, intensity, power, current and voltage such that the skin is activated and deactivated (Abstract, ¶131-137). The device is enabled for commanding the controlled release of medication/drugs by one or more methods in selected dosages based on gastronomic, personal health, selected time, selected 
Marchitto and Rao are directed to systems and methods for transdermal delivery of substances.
Thus, Mrchitto and Rao are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Marchitto and Rao. One would have been motivated to do so and had a reasonable expectation of success in doing so because, as evidenced by Rastogi, it is known in the art that environmental parameters have an effect on the skin physicochemical properties which is directly related to the rate of drug access in to the body. See Rastogi at page 162 under “skin Permeation” and at pages 164-166 under “Factors Affecting Transdermal Drug Delivery”. 
 Claims 35 further includes recitations which are interpreted as informational, non-functional descriptive material since they are directed to a description of what defines the mnemonic profile  without setting forth any active steps for making said definition. See MPEP 2111.05 and in particular In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). These recitations include:
 “........defined by the mnemonic profile of: 
[(A-B-C-D)E], [(A1-B1-C1-D1)E1] 
wherein: 
(i) [(A-B-C-D)E] defines a first electromagnetic field envelope of electromagnetic field pulses and [(A1-B1-C1-D1)E1] defines a second electromagnetic field envelope of electromagnetic field pulses; 
(ii) A and A1 respectively define a number of 400ms time units an electromagnetic field pulse is on for, wherein each of A and A1 is a number between 0.1 and 10; 
(iii) B and B1 respectively define is a number of 400ms time units the electromagnetic field pulse is off for wherein B is a number between 0.1 and 100, while B1 is a number between 0.1 and 100 and B1 is equal to or greater than B; 
(iv) C is a number between 1 and 255, which defines how many times an A and B combination is repeated, while C1 is a number between 1 and 255 which defines how  many times an A1 and B1 combination is repeated, wherein C is always greater than the sum of A and B and C1 is always greater than the sum of A1 and B1; 
(v) D and D1 respectively define a number of 400 ms time units that the electromagnetic field pulse is off for wherein D is a number between 0 and 255, while D1 is a number between 0 and 255; 
(vi) E defines the number of times the first electromagnetic field envelope is executed before moving onto the second electromagnetic field envelope, while E1 defines the number of times the second electromagnetic field envelope is executed before moving onto the respective numbers between 1 and 25; 
(vii) wherein C, D and E are never equal to each other or to A or B, and C1, D1 and E1 are never equal to each other or to A1 or B1; and 
wherein, during use, when the electromagnetic field is delivered on the dermal or mucosal surface, the value of at least one of A, B, C, D, E, A1, B1, C1, D1, and E1, is selected based on environmental conditions.
As stated in the MPEP 2111.05, when there is no functional relationship between matter and substrate there is no reason to give patentable weight to the content.
The system of Marchitto includes hardware, software, any computer system, instructions and program products for performing the invention. As the prior art teaches the limitations of claim 35 it would have been prima facie obvious to one of ordinary skill in the art to have used the system of Marchitto with the non-functional parameters as set forth herein. The rationale can further be taken from the case law listed below that re-enforces that the claims recite nothing more than a known transdermal delivery system for generating a pulsed electromagnetic field. The recitation of data that are manipulated in the system provide only non-functional descriptive material such that the claim In re Gulack (217 USPQ 401 (Fed. Cir. 1983), In re Lowry (32 USPQ2d 1031(Fed. Cir. 1994), In re Ngai (70 USPQ2d 1862 (Fed. Cir. 2004) and King Pharmaceuticals Inc. v. Eon Labs Inc., 95 USPQ2d 1833 (Fed. Cir. 2010).  As such, the claims are obvious.
In claim 35 there is no functional relationship between the recited processor and the recited “mnemonic” profile. For instance, there is no functional relationship between the processor in claim 35 and the manner in which the “mnemonic” profile is defined because this definition is not performed actively by the processor. The processor is recited as programmed to receive variable parameters, relate them to a control instruction and use the control instruction to “deliver” an agent.  The claim further recites an electromagnetic field electronic element for generating an electromagnetic field  based on a mnemonic profile. However, this element is not recited as configured to define said mnemonic profile by using or applying the environmental information. When there is no functional relationship between matter and substrate there is no reason to give patentable weight to the content. 
 Note that the MPEP states the following with regard to the above evidence:
When there is no functional relationship between matter and substrate there is no reason to give patentable weight to the content.  Note that the MPEP states the following with regard to the above evidence:
MPEP 2106:
''Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious. Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401 , 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). Common situations involving nonfunctional descriptive material are:
 - a computer-readable storage medium that differs from the prior art solely with respect to 
 - a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or
 - a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.
As such, claim 35 is obvious in view of the prior art recited above.
With regard to claims 36, 37, 40 and 43, Marchitto with the provisions by Rao teaches that the environmental conditions include ambient humidity (as in claims 36 and 43) and a characteristic of the dermal layer (as in claims 37 and 40). See Rao at ¶ 119. 
With regard to claims 38 and 41, Marchitto with the provisions by Rao teaches that the environmental conditions include a geographical location of the user (as in claims 38 and 41). See Rao at ¶ 121.
With regard to claim 39, see Marchitto at ¶ 107-108.
With regard to claim 42, see Marchitto at ¶ 74.
With regard to claim 44,  Marchitto with the provisions by Rao teaches that the variables include moisture content. See Rao at ¶ 119.
35 USC 103 Rejections-Response to Arguments
Applicant’s arguments filed on 17 August 2020 has been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,873,849 to Bernard.

Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1631        
                                                                                                                                                                                                /Lori A. Clow/Primary Examiner, Art Unit 1631